Citation Nr: 0008473	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
involving the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1970.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  The Board remanded this 
claim to the RO for additional development in November 1999.

The Board notes that, in a statement received in April 1997, 
the veteran has raised a claim to reopen his previously 
denied claim of entitlement to service connection for a skin 
disorder.  This matter is referred to the RO for appropriate 
action.   


FINDING OF FACT

The record contains the veteran's allegation that he was 
exposed to an herbicide agent during active service and 
medical evidence linking peripheral neuropathy to the alleged 
in-service exposure.


CONCLUSION OF LAW

The claim of entitlement to service connection for peripheral 
neuropathy involving the left upper extremity is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for peripheral neuropathy involving the 
left upper extremity.  Before the Board can decide the merits 
of the veteran's claim, it must first determine whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Grivois v. Brown, 
6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  To be well grounded, a claim need not be 
conclusive, but it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and his claim fails.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  Service connection may 
be presumed if it is shown that the veteran manifested acute 
or subacute peripheral neuropathy (transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset) to a degree of ten percent within one year of 
separation from service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1999).

The veteran in this case contends that he was exposed to 
herbicide agents during his service in Vietnam.  Based on his 
contention, which is presumed to be credible for the purpose 
of determining well groundedness, and on medical evidence of 
record linking peripheral neuropathy to herbicide exposure, 
the Board finds the claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board also finds, however, that 
VA has not fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of this claim.  A remand is thus 
necessary before the Board can determine the merits of the 
veteran's claim.



ORDER

The claim of entitlement to service connection for peripheral 
neuropathy involving the left upper extremity is granted only 
to the extent it is found to be well grounded, and is subject 
to the development requested below. 


REMAND

The medical evidence of record establishes that the veteran 
currently has peripheral neuropathy, but not acute or 
subacute peripheral neuropathy as defined under 38 C.F.R. § 
3.309(e).  First, the veteran has not submitted any medical 
evidence showing that his peripheral neuropathy appeared 
within weeks or months of his alleged exposure to Agent 
Orange.  Second, the fact that the veteran currently has 
peripheral neuropathy makes it clear that the disorder did 
not resolve within two years of the alleged date of onset.  
Inasmuch as the veteran does not have one of the diseases 
listed at 38 C.F.R. § 3.309(e), under 38 C.F.R. 
§ 3.307(a)(6)(iii), the Board may not presume that the 
veteran was exposed to Agent Orange, or any other herbicide 
agent, during active service.  Rather, in determining whether 
the alleged exposure actually occurred, the Board must rely 
on other evidence, including service personnel records.  At 
present, the claims file contains some service personnel 
records; however, these records do not mention Agent Orange 
or any other herbicide agent.  Accordingly, on Remand, the RO 
should contact the veteran's service department and endeavor 
to verify whether the alleged exposure actually occurred.

In addition, the veteran has submitted medical opinions 
linking a variety of symptoms to in-service chemical 
exposure, including Agent Orange.  None of these opinions 
specifically relate peripheral neuropathy to Agent Orange 
exposure.  Moreover, the physicians who provided these 
opinions did not include the rationale on which they based 
their opinions.  One physician linked a variety of symptoms 
to wartime chemicals, possibly Agent Orange, based on a 
finding that all other causes had been ruled out.  In light 
of the foregoing, the Board believes that another medical 
examination should be conducted for the purpose of obtaining 
a more comprehensive medical opinion regarding the etiology 
of the veteran's disorder. 

To ensure that the record contains all evidence necessary for 
an equitable disposition of the veteran's claim, this case is 
REMANDED to the RO for the following development: 

1.  The RO should contact the veteran's 
service organization, and any other 
appropriate authorities, and inquire as 
to whether it is at least as likely as 
not that the veteran was exposed to an 
herbicide agent during active service 
from September 1963 to September 1970.  
The RO should document all responses 
received and obtain and associate with 
the claims file any outstanding service 
personnel records pertinent to this 
issue.

2.  Thereafter, and only if the RO 
receives verification of the veteran's 
exposure to an  herbicide agent, the RO 
should afford the veteran a VA 
examination for the purpose of 
determining the etiology of his 
peripheral neuropathy.  Prior to the 
examination, the RO should furnish the 
examiner with the veteran's claims file 
and a copy of this Remand for review.  
Following a thorough evaluation, during 
which all indicated studies and tests are 
conducted, the examiner should: indicate 
whether the veteran has peripheral 
neuropathy; offer an opinion as to 
whether it is at least as likely as not 
that this disorder is related to the 
particular herbicide agent(s) to which 
the veteran was exposed during active 
service; and discuss whether and why he 
or she agrees with the medical opinions 
of record.  The examiner should include 
detailed rationale for all opinions 
expressed.

3.  The RO should review the examination 
report to determine whether it complies 
with the previous instruction.  If the 
report is inadequate, it should be 
returned to the examiner for completion.

4.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
the additional evidence received.  If the 
benefit sought is denied, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this Remand is to obtain additional service 
and medical information.  By remanding this claim, the Board 
intimates no opinion, favorable or unfavorable, as to its 
merits.  The veteran is free to submit any additional 
evidence he wishes to have considered in connection with his 
appeal; however, he is not required to act until further 
notified.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The veteran is hereby notified that a failure to report to a 
scheduled examination might result in the denial of his 
claim.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


- 5 -


